 GLOBE-UNION. IN('.Globe-Union, Inc. and Local 1116, InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO. Case 17 CA-8166September 21, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRt:ESDAI.EOn May 24, 1979, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(bh) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its athor-ity in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,tandconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.'The Charging Party has excepted to certain credibility findings made bSthe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drv Wall Products. Inc., 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.In sec. III, D. of his Decision the Administrative Law Judge states that nogeneral distribution of the third contract booklet has been made The record.however, indicates that union officials eventually distributed the btxoklet toits 230 members in 1978. The Administrative Law Judge's error. however.does not affect the result of our decisionDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisis about a typing mistake in a collective-bargaining agree-ment which 2 years and one contract later the Companyendeavored to correct. I find that effort is not an unfairlabor practice.Procedurally the case originated with charges filedMarch 10, 1978. by Local 1116. International Union ofElectrical, Radio and Machine Workers. AFL-CIO (theUnion) against Globe-Union, Inc.. (Respondent or Corn-pany). Based on these charges a conmplaint issued April 19.1978. alleging that Respondent had engaged unfair laborpractices within the meaning of Section 8Xa)( I) anll (5) o1the National abor Relations Act. as amended (the Act) b,altering the terms of' its collectise-bargaining agreementwith the Union without notice to. or consullttion with. theUnion. Respondent answered, denying it had altered theagreement or committed unitir labor practices, hut adiit-ting all other allegations of the cornplaint. F'he matter wkastried belore me in Kansas ('it', Kansas. on August 29.1978.Based on the entire record. including m,s observation ofIthe witnesses and consideration of the hriefs filed h theparties. I make the lollowing:}:]Nl)tN(is [)| F." I1. II n( ()'vPAN'Respondent. a corporation, operates a plant at St.Joseph. Missouri. for the manufacture of automobile hat-teries. It annually purchases goods and services valued atov er $50,000 directl, trom sources outside Missouri Re-spondent is an emploer engaged in commerce within themeaning of Section 22). (6), and (7) of the Act.II. tilt tNIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act. It is the exclusive representative forcollective-bargaining purposes within the meaning of theAct of all Respondent's production and maintenance em-ployees.'In early 1974 the Board certified the Uinion as the em-ployee representative. Ihereattcr the Union and the Conm-pany negotiated three successise collective-bargainingagreements. the first covering the period Jul, 25. 1974.through July 13, 1975: the second July 14. 1975. throughJuly 15, 1977: and the third. which currentl in effect, July18. 1977, to Julny 5. 1980.Ill. tIli AI. :(itl-) t NI-AIR I ABOR PRA( I (tSA. The Iethod of .Negoltiaing Sutwcc.s iive (otlralclsIn negotiating their first agreement for 1974 75. the par-ties bargained and agreed upon all provisions of the con-tract. In negotiating their second agreement. however, the,negotiated only as to revisions and additions to the firstagreement. Provisions of the first contract which were notchanged in any way were simply incorporated into the sec-ond contract. A similar procedure was followed in negotiat-ing the third agreement fr 1977 1980. Revisions and addi-tions to the second agreement were negotiated. but those: The bargaining unit consilss o,f all production and maintenance emplos-ees employed by Respondent at its St Joseph. Missouri. aclit,. includinggroup leaders. truckdrivers. and Janitors. hut excluding all office clericall em-ployees. quality control employees, professional emploecse, anllor-atch-men, guards, and supervisors as defined bs the Act IThis unit is ppropriatefor collective hbargaining slihin he ineaning Ihe Act245 NLRB No. 27145 )lI( lsl(\S ()I Ns I ()IO I B()R Rl IO()NS t()ARE)Itlt1h CI t1 ii 1lc' isIl )be;llllc lpailt 1 tih Ihlill CoI)itl Ct InIli t1111C. t 1ll t Il tlhe secI 1ld.1 \ voliX',l.i , o / ic Seo(/ lid t'eri'cI'1lIhe Initial algrcenient ctitined no prosisions imitiingpcrlrnitmnce of unit work b n onuniti personnel. A thefstltit iLego2iitlitls r the second agreement in April197 , lilt Ilnion proposed a number t' changes includingle itddition of'a nes secmon to article X in the followingI ili )\cCs e\ctldcd1 11t l tle Ulit ill XrliCIC I SCC-I. I, l: not f icblnt IcLIaJ wkork of an', rineibeil tle thdlgltlHLn tlnli.I 1i ('oilulii did lot ;iCIept tilCe Plrolpos11. lit it shsc-lICIIllN tIle ;t toutIleirpro!nosl i tle olliis i lgultgie:SuIper' isis cuxclded front the unit i1 Aiticlc I. Section1 sh11 lnIt perl ile regular ork ot'tan ilnetiber otthe h:rgaiting unil. hlis shall not he construed to pre-scnlt tiheni ftrom perltrilning operlations wshere an emer-geiln. ;rises for the purpose of inxestigastion or instruc-IioinIhlS II IlaigeC was further re ised ill negotiations bh substi-tiitll) the , ord '"Inlphces'' ftlr "Supervisors'' in the firstsillltCtc Nies of tle CO11p1lN itcgitiItOs indicateC that-irecintelt onl tIhis l;lIlgatIi e sas reacliedC oln it 3. 1975\t that pint thile langug.e read s tollos:I 1lll)! ces xctllded r'onlm tilh unit in Article 1. Section1.cxcept for janito' wtchelltil, hall not perform theiceilai ssork of ans member of the bhagaining unit.his shall not e Colstrued to precrut them 'roitl per-trliiiilig opertions ssheic an cemcrgcncN arises for thepurlpos of investigaliol ol instruclltion.I here is no evidence o' urtlher ilegeotations or discussionsrespectinig that provision.O()n Jul 10(. 1975 the parties reached final agreement onall of, the revisions for the agreement. But no tped docu-ment then existed reflecting all of the changes. The com-pans neg otiatr collated his notes on he agreed revisionsaid irranged or them to he tped and delivered to theIlion For atilicalion h its memblhership. In the typed revi-sions the ssord "not" did not appear in the second sentenceoif section 3 of' article X so that that provision in that docu-mient read as tIllows:tmployees excluded from the unit in Article I. SectionI, except or janitor workmen, shall not perform theregular work o)f an, member of' the bargaining unit.This shall be construed to prevent them from perfiorm-ing operations where an emergency arises for the pur-pose of investigation or instruction.This documentation of the revisions was then ratified bh theunion membership. On July 14. 1975, representatives of thetinion and ('ompany signed the document.2 Norman Graf. now union president but then a member of the unionnegotiating teamrn testified in effect that the word "not" in the second sen-ience was absent from the language considered. But he was not the chief otthe union team and the weight of Ihe eilcnce indicates the word was in-cludedSubsequenls. a hooklet incorporating all the revisions.inludineI g tile )ne ju1st quoted, plus tle unchangled p1oxl-sions of tile first agreement as printed and distributed forgeleral use. t lat point no question 'as raised aboutthe ss ording of the second sentence of aticle X, .section 3.In ()ctoher 1975, ii re' iewing the printed booklet n ,Ihired lalnt PIersonnel Manager Jhln ( lnlltnlens notedMi hen he cnsidered an ambiuity in the second sentence ofarlicle X. section 3. \fter conferring ith higher manage-nient he contaicted Carl Rouse, then union president, andalso \Merle Arnold. then union ice president. nformingeach that the ord "not" had erroneousl been onlmittedIront the contract. Both agreed that an obvious error hadoccurred. lowever. nothing was done to clarift the matterduring the balance of the second contract.('. :'gi'otnlitr olhI/ 7/Third .1grcementIn the negotiations which resulted in the third collective-bara;iin agreement in July 1977 the parties incorporatedtheir agreed upon revisions of the second agreement in atpewritten document. Ihese revisions were then presentedto. and ratified by. the union membership. Following thisrepresentatives of the parties met. proofread the revisions.initialled each page. and signed duplicate copies of thedocument. These agreed upon revisions did not include an3revision of' sectioln 3 of article X. In ftict that provision wasnot treated in the negotiations.As with tile prior agreement. the ompany undertook tocollate the new revisions with the old unrevised provisionsinto a printed booklet fr general distribution. Two or 3weeks after agreement was reached on the third agreement.but prior to the printing of the booklet. C('lemmens in aconversationl with L:nion Presidentt Norman Graf and inter-national representative Ra! Stader. stated that the typo-graphical error in sectioln 3 f article X would be correctedin the printed booklet. (irat said. "I wondered when youwere going to bring that up." According to Graf. whom Icredit. he also stated that Clemmens had better not changeanything that had been agreed to: that he had failed tobring up that article in negotiations. which were over, andthat if he was going to bring it up he should have brought itup then and not after negotiations were finished.Around the end of October or the first of November 1977the contract booklets were printed and delivered to theplant offices. An office secretary informed Graf of this andhe picked up a bundle of 10 of the booklets that same dayfor proofreading by union officials. During the next fewdays G(raf completed his proofreading and noted that theword "not" had been inserted in the second sentence ofsection 3 of article X so that that section in the booklet readas follows:Employees excluded from the unit in Article I. SectionI. except for janitor- watchmen, shall not perform theregular work of any member of the bargaining unit.his shall not be construed to prevent them from per-forming operations where an emergency arises for thepurpose of investigation or instruction.This was the same language agreed to by the negotiators ofthe second collective-bargaining agreement on July 3. 1975. (I ()1[i-t NI(IN. IN('U!pon discocring whli he considered to he an n;iccii-rac, in the printed hooklet in the fori of lthe insertion otthe word "not" ill the second sentence of section 3 of arlticleX, Graf in the first part of' Novenlher. telephoned JohnAllen. acting personnel manager of' the plant. telling him ofthe claimed error in the booklet. Allen said he would checkinto it. At Gratrs request he agreed not to distributi thebooklet. So far as the record shows thex remain udllistrih-uted.The ('oempan gave li) response to the ITnilonl' clainl ofinaccuracy until Januar\ 31. 1978. when M1analger of' I.ahorRelations 'dward Ross wrote Ironm corporate heafquartersin Milwaukee to international representa;ive Ra,, Stader.with a copy to (;raf' as president of the I.ocal. eplaillingthat the first contract contained no clause litil ting the per-formance of'"bargaining unit work". that such a cla use wkas,negotiated into the second contract and that through a tsp-ing error the word "not" was omitted: and finall! that al-though his notes reflected no discussion of the point duringnegotiation of the third contract. he was sure the point \wasmentioned because the mistake was obvious. This explana-tion amounts to a reassertion that the word "not" should beincluded in the third contract as well as the printed bookletthereof.Not long after receiving the letter Stader. Gratf and an-other union representative conferred with Plant ManagerSheldon Strand. (raf asserted that the version in theprinted booklet was not what had been agreed upon andthat the subject w;as not discussed during the negotiationsof the third contract. He further asserted that if anschanges were to be made they should be made in negotia-tions, but neither party had the right to insert somethingthat was not agreed upon by both parties. Strand asked i'he wanted the booklets reprinted or if he wanted a flyer putin them or just what did he wish. Graf' indicated all heneeded was an acknowledgment in writing from the Com-pany that the word "not" in the printed booklet was anerror so that he could post something on the bulletin boardfor the information of employees. Strand indicated hethought things could be worked out and he would get backto Graf.It was, however, not worked out on that basis. On Febru-ary 23, 1978, Acting Personnel Manager Allen wrote toGraf in a manner plainly indicating the controversy stillexisted and suggesting that the Union submit it to arbitra-tion. Graf informed Allen he did not agree with the Compa-ny's position. On March 9. 1978. he wrote to the Companyreviewing the history of section 3 of article X and demand-ing that the printed booklet be changed to conform with thelanguage of the prior contract. He further demanded thatthe parties execute two copies of the complete agreement.He concluded by stating that the matter was not appropri-ate for arbitration; that unless the Company was willing toimmediately execute the agreed upon contract, chargeswould be filed with the Board. The Company has not re-sponded to the March 9 letter.I). DiscusionlThe gravamen of the complaint is that in mid-November1977 the Company altered a term of the collective-hargain-Iling algrlecilll ;ltd Illcrlc % tulillllic .ilx t.i;tl lgCd 1 cl ii .tlCol0lillol o!Cli' I llS illl ot il c'illplt5 -CsB3ut tlhe (tiieFral (ISCc1l 1.ils l t11 sli II 1ail\ 11 ll. iIllthile ellplo,lllClll i t ti Cli lpoc,.!)lIcc. S1ll i III, I'coldsh'IlAs tile pertorllctice (orl iollpeltoll lti.nce) f1 t1lil \oilh , nionulit pelsilit i el co intllC I lOe i i g tel llc 1in ll ill. l ,befhtre. he oln recenlt chlg so,,in. il ld tlis i Il ichinlge Ill the emplo nlenit of' the cilplose. 1 s li (oin Ollpil-seetlO O' art icle o ils pritlltIn o' ie Lhl c-t ltF,boiiklet and its lsisetllnc thatt I thlcl.s clrc Id I iil.litellt tnilstaike rllC i 1975. It has done Ioll/ ti ig lhl ilthe ml;tter. No genleil dislrllitl 11111 lof il hooklelt h11s- l cerlIll.ie. No cotllllllllCtIll o f t he (' Oill lls l posltlll 11a,hbeci alltinlpled to unit cnpllloc.e ()il thie toiitrlr\. theprinted booklet cntiai1ting the cll i hiiii .itllh ted tilstto tunion offtticials tir appri xl. I h t Lioi d.ips -proved ailld nothing further his beei donic. W 'hateXcr itsreal terms are. the colirtact is susceptible of ch;ligec ni hthe mutual assent of the parties. It is possible for olce pIlIrto) itate an agreeent.lel It is not possible lor tIl ;Igl''ellticiIto be unilalterall, altered. I ind. theretfre. that not orl hi1the ('onipans not altered a term ;andlt condition ol crnpoll -meit as alleged. but that It has not acted unilatcrllInstead of a unilateral change in a teri and coiidition tlemploinelit. this recoid rcals a presenlt dlisalg-ieemlt be-tween the parties as to whether "not" should be Hticlutided Isection 3 of article X. But that disagreenenit has nt ;tl;lai,existed. The weight of credible evidenlce shows that te lail-guage on which thes reached agreemen min 1975 included"nol" and that its ommission from the draflt rex isions signedat that time was an inadvertent error in i[pin. Fromn theniuntil the present disagreement the parties lied xid th themistake unchanged. In the 1977 negotiations the maltterwas not even discussed. It can he argued from tis that theparties therehb inferentials agreed on the pre-exisitinig al-beit erroneous, language. It seems to me more reasonlbhle toconclude that through mere neglect the pairties left the pre-vious mistake undisturbed.In these circumstances. I find that Respondent's attemptto correct the error in typing inadvertentl, made 2 earsbefore is not a violation of the Act. In pache Poider (ort-pun,. 223 NLRB 191 (1976) the Board observed "that re-scission fr unilateral mistake is. for obvious reasons acarefulls guarded remedy reserved fior those instanceswhere the mistake is so obvious as to put the other part onnotice of an error." I find that is the situation here. hemistake is obvious. The Company has been careful to notit'the Union of the error both before and after printiig themost recent contract booklet and has taken no further ac-tion. In my view there has been no violation of the Act andthe complaint should be dismissed.Cot ( I t SitNS t)I Lx1. Respondent is an emploier within the meanine of Sec-tion 2(2) of the Act and is engaged in commnerce within themeaning of Section 2(61 and i(7 of the Act.2. The Uinion is a labor orgallniltion ithin the nicanlngof Section 2(i) o' the Act.I I I)ECISIONS 01: NATIONAL LABOR RELATIONS BOAR[)3. Respondent did not in mid-November 1977 violateSection 8(a)(5) and (1) of the Act by inserting the word"not" in section 3 of article X of its printing of the collec-tive-bargaining agreement between the parties.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'The complaint is dismissed in its entirety.'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommend Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.148